Citation Nr: 0812518	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
right ankle disability.  

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to a service-connected 
right ankle disability.  

3.  Entitlement to service connection for a bilateral hand 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1950 to June 1952 and from December 1953 to 
September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied the veteran's claims of 
entitlement to service connection for right knee, right hip 
and bilateral hand disabilities.  

This case was remanded by the Board in October 2004 for 
additional evidentiary and procedural development, 
specifically to obtain a VA medical nexus opinion and provide 
adequate notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  The case was then remanded a second time 
in October 2006 for failure to comply with the Board's prior 
remand instructions as to the requested VA examination.  A 
second VA examination and opinion was provided in December 
2006.  In August 2007 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claims of entitlement to 
service connection for right knee, right hip and bilateral 
hand disabilities.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a current right knee disability exists.

2.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's diagnosed 
right hip disability and his military service.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
diagnosed right hip disability and his service-connected 
right ankle disability.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
bilateral hand disability and his military service, to 
include a claimed cold injury.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the veteran's active service, nor is such secondary to a 
service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007). 

2.  A right hip disability was not incurred in or aggravated 
by the veteran's active service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A right hip disability is not proximately due to nor is 
the result of the veteran's service-connected right ankle 
disability.  38 C.F.R. §3.310 (2007).

4.  A bilateral hand disability was not incurred in or 
aggravated by the veteran's active service, and such may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for right knee and right 
hip disabilities, which he claims are secondary to his 
service-connected right ankle disability.  He also seeks 
service connection for a disability of the bilateral hands.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in October 2004.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide adequate 
notice pursuant to the VCAA and to obtain a medical nexus 
opinion.  The AOJ was then to readjudicate the claims.  The 
veteran was sent a VCAA letter in November 2004 and was 
provided with a VA examination in June 2005.  After 
determining that the June 2005 examination report did not 
comply with the November 2004 remand instructions (in that 
the examiner did not indicate claims file review or opine as 
to the veteran's theory of secondary service connection), the 
Board remanded the case again in October 2006.  A second VA 
examination and nexus opinion was obtained in December 2006.  
After this development was completed, the AMC readjudicated 
the claims in the August 2007 SSOC.

Thus, all of the Board's remand instructions have now been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated November 30, 2001, which informed 
the veteran that the evidence must demonstrate "a 
relationship between your disability and an injury, disease 
or event in service."  The November 2001 letter also 
informed the veteran that presumptive service connection was 
available for certain chronic diseases which became manifest 
"within a particular period of time."  Finally, the veteran 
was informed of the evidentiary requirements of secondary 
service connection in a letter from the AMC [issued 
subsequent to the October 2004 remand] dated November 18, 
2004, which informed him that the evidence must show "your 
service-connected disability either caused or aggravated your 
additional disability."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
November 2004 letter.  Specifically, the veteran was advised 
in the November 2004 letter that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  The letter further indicated that VA 
examinations would be scheduled if necessary to adjudicate 
his claims.  With respect to private treatment records, the 
November 2004 letter informed the veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the November 2004 
letter [as well as the November 2001 letter], and the veteran 
was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  

The November 2004 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in original].  

The November 2004 VCAA letter also specifically requested of 
the veteran: "If there is any other evidence or information 
that you think will support your claim[s], please let us 
know.  If you have any evidence in your possession that 
pertains to your claim[s], please send it to us" [Emphasis 
as in original].  This request complies with the "give us 
everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b) in that the RO informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a letter from the AMC dated October 24, 2006 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the October 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in June 2002.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with additional VCAA notice through the 
November 2004 VCAA letter and the October 2006 Dingess 
letter, and his claims were readjudicated in the August 2007 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA medical 
treatment of the veteran.  He was also afforded VA 
examinations in November 2002, June 2005 and December 2006.  
The report of these examinations reflect that the examiners 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
in accordance with the Board's remand instructions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary." See also 38 C.F.R. § 3.304(d) 
(2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996). 

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. § 1154(b) presumption only relates to 
the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in- service event and 
the current disability.

Analysis

The veteran seeks service connection for right knee and right 
hip disabilities, which he contends are related to his 
service-connected right ankle disability.  See the July 2002 
notice of disagreement.  The veteran's representative has 
also made arguments for direct service connection for these 
claims.  See a July 5, 2001 Statement in Support of Claim.  
He also seeks service connection for a bilateral hand 
disability, which he claims is related to a cold injury 
incurred while serving on active duty in Korea during the 
winter months of 1951 and 1952.  See the February 2003 
substantive appeal.  

The right knee claim

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

With respect to Hickson/Wallin element (1), there is no 
medical evidence that supports a conclusion that a right knee 
disability is currently present.  

Specifically, X-rays of the right knee completed in November 
2002 and December 2006 were normal, and the December 2006 VA 
examiner went on to say that "there is nothing whatsoever on 
either x-ray or physical examination to substantiate [the 
veteran's] complaints of right knee pain."

To the extent that the veteran is claiming that he has right 
knee pain, the Court has held that pain, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

Moreover, to the extent that the veteran himself contends 
that he has a current right knee disability, it is now well-
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1), 
supra.  Accordingly, the veteran's own statements offered in 
support of his right knee claim are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.  

In short, no medical records suggest  that a diagnosed right 
knee disability currently exists.  In the absence of any 
currently diagnosed right knee disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  

The veteran has claimed service connection for a right knee 
disability on both a direct and as secondary to a service-
connected right ankle disability.  In the absence of a 
currently diagnosed disability, both contentions fail.  In 
any event, the Board notes that the December 2006 VA examiner 
specifically opined that the veteran's right knee pain was 
unrelated to military or his service-connected right ankle 
fracture, and there is no competent medical evidence to the 
contrary.

The right hip and bilateral hand claims

As was alluded to above, the veteran seeks service connection 
for a disability of the right hip on a direct basis and as 
secondary to his service-connected right ankle disability.  
He seeks service connection for a disability of both hands on 
a direct basis only.

The board will first address the direct service connection 
claims, and then discuss the claim of secondary service 
connection for the right hip disability. 

(i.) Direct service connection 

As detailed above, in order to establish service connection 
for a claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that 
there is medical evidence of degenerative changes in the 
right hip and bilateral hands, as evidenced in the December 
2006 VA examination report.  Hickson element (1), current 
disability, has therefore been met for both of these claims.

With respect to Hickson element (2), the Board finds that the 
veteran did engage in combat with an enemy within the meaning 
of 38 U.S.C.A. § 1154(b) (West 2002), as his DD 214 lists 
receipt of the Combat Infantryman Badge and the Purple Heart 
medal.  Hickson element (2) is therefore satisfied.

The Board also notes that degenerative changes in the right 
hip and bilateral hands were not present until March 1985 and 
September 1992 respectively, well beyond the period for 
presumptive service connection for arthritis.  See 38 
U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

With respect to crucial Hickson element (3), medical nexus, 
however, the claims fail.  The record contains the December 
2006 VA medical examination report, in which the examiner 
found that:

It is the opinion of this examiner that 
this gentleman's hand problems are 
probably of a degenerative nature only; 
there is nothing whatsoever to indicate 
that his hands were affected one way or 
the other.  There is no reference to 
frost bite in the active duty medical 
records.

The same examiner also opined in June 2005 that the veteran's 
bilateral hand and right hip arthritis was "totally 
unrelated to events which occurred while on active duty."  

The Board assigns these medical opinions great probative 
weight.  They were provided by a medical professional who 
actually examined the veteran, as well as reviewed his VA 
claims folder.  Moreover, the opinion is congruent with the 
veteran's medical history, which was pertinently negative for 
right hip or bilateral hand symptomatology for many years 
after service.  

There is no evidence to the contrary.  To the extent that the 
veteran and his representative contend that his current 
degenerative arthritis of the hands and right hip are related 
to his military service, it is now well established that as 
lay persons without medical training, they are not competent 
to comment on medical matters such as date of onset or cause 
of a disability, or in the representative's case how medical 
professionals should weigh medical evidence in rendering 
opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements of the veteran and 
his representative offered in support of his claims are not 
competent medical evidence and do not serve to establish a 
medical nexus. 

The Board again observes that the combat presumption does not 
establish a medical nexus.  See, e.g., Libertine, supra.

Accordingly, Hickson element (3) has not been met, and the 
veteran's direct service connection claims fail on this 
basis. 

(ii.) Secondary service connection for the right hip

Turning to the matter of secondary service connection for the 
right hip, as detailed above there is evidence that the 
veteran currently has right hip arthritis.  Accordingly, 
Wallin element (1) is satisfied.  With respect to Wallin 
element (2), a service-connected disability, the veteran is 
currently service-connected for residuals of a fracture of 
the distal right fibula.  Wallin element (2) is accordingly 
satisfied.  

The Board observes in passing that the veteran is also 
service-connected for residuals of gunshot wound scars to the 
left thigh and right buttocks as well as residuals of a 
laceration to the left side of the face with scar.  However, 
his contentions only concern the service-connected right 
ankle disability.  Moreover, there is no competent medical 
evidence which suggests that any of those disabilities has 
caused or aggravated the right hip arthritis.

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's right hip disability and his service-connected 
right ankle disability, is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

There is a medical opinion of record.  The December 2006 VA 
examiner stated: "As far as the hip is concerned the patient 
has degenerative arthritis of both hips of equal magnitude.  
Therefore, there is no argument whatsoever that the 
unilateral ankle injury could produce bilateral hip 
problems."  This opinion clearly discounts the possibility 
of secondary service connection, including based on 
aggravation.  See Allen, supra.

There is no competent medical evidence to the contrary.  In 
his February 2003 substantive appeal, the veteran pointed to 
a statement of the November 2002 VA examiner that "it is 
possible that this patient's gait, which is broad-based and 
hesitating, might cause strain about the acetabular [hip] 
joint" in support of his right hip claim.  However, this 
opinion is speculative and inconclusive, as is indicated by 
the use of the word "might".  The Court has held on several 
occasions that medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board accords 
the November 2002 statement no weight of probative value.  

To the extent that the veteran himself believes that there is 
a medical nexus between his current right hip arthritis and 
his service-connected right ankle disability, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu, supra.

Accordingly, Wallin element (3) has not been met, and the 
veteran's claim fails on this basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
right knee, bilateral hand and right hip disabilities, with 
the right knee and right hips considered on both a direct and 
a secondary basis.  Therefore, contrary to the assertions of 
the veteran's representative, the benefit of the doubt 
doctrine is not for application because the evidence is not 
in relative equipoise.  The benefits sought on appeal are 
accordingly denied.



ORDER

Service connection for a right knee disability, to include as 
secondary to service-connected right ankle disability, is 
denied.  

Service connection for a right hip disability, to include as 
secondary to service-connected right ankle disability, is 
denied.  

Service connection for a bilateral hand disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


